Appellate Case: 21-8053     Document: 010110637217       Date Filed: 01/26/2022    Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                         Tenth Circuit

                              FOR THE TENTH CIRCUIT                         January 26, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  DENNIS PERRI RUBECK,

        Plaintiff - Appellant,

  v.                                                          No. 21-8053
                                                     (D.C. No. 0:21-CV-00116-ABJ)
  JAY MICHAEL BRAMMER,                                          (D. Wyo.)

        Defendant - Appellee.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before HARTZ, KELLY, and McHUGH, Circuit Judges.**
                   _________________________________

       Plaintiff-Appellant Dennis Perri Rubeck, appearing pro se, appeals from the

 district court’s order granting in part Defendant-Appellee Jay Michael Brammer’s

 12(b)(1) and 12(b)(6) motion to dismiss. See Rubeck v. Brammer, No. 21-CV-116,

 2021 WL 3522439 (D. Wyo. July 28, 2021). Exercising judgment under 28 U.S.C.

 § 1291, we affirm.




       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
        **
           After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument.
Appellate Case: 21-8053    Document: 010110637217       Date Filed: 01/26/2022     Page: 2



                                      Background

       In June 2021, Mr. Rubeck filed a complaint in federal district court against Mr.

 Brammer. The complaint alleged that Mr. Brammer violated Mr. Rubeck’s civil

 rights under 42 U.S.C. § 1983 in connection with collection and garnishment

 litigation. Mr. Brammer represented Equilease Financial Services, Inc. as a private

 attorney. Mr. Rubeck also alleged fraud, trespass, and other property-related claims.

 The events alleged in the complaint took place between 2009 and 2014.

       Mr. Brammer filed a motion to dismiss for lack of subject matter jurisdiction

 and failure to state a claim. Construing Mr. Rubeck’s complaint liberally, the district

 court found that he had established federal question jurisdiction and diversity

 jurisdiction. Rubeck, 2021 WL 3522439, at *1. However, the district court

 concluded that Mr. Rubeck failed to state a claim under 42 U.S.C. § 1983 because he

 failed to allege any facts establishing that Mr. Brammer acted under color of state

 law. Id. at *2. The district court also found that Mr. Rubeck failed to state a claim

 for trespass or fraud because the four-year statute of limitations had expired. Id. The

 district court declined to award attorney’s fees against Mr. Rubeck as requested by

 Mr. Brammer. On appeal, Mr. Rubeck argues that although the fraud against him

 occurred approximately twelve years ago, it has continuing effects and that Mr.

 Brammer violated his due process rights.

                                       Discussion

       We review a dismissal for failure to state a claim under Rule 12(b)(6) de novo.

 SEC v. Shields, 744 F.3d 633, 640 (10th Cir. 2014). “[T]o withstand a Rule 12(b)(6)

                                            2
Appellate Case: 21-8053     Document: 010110637217        Date Filed: 01/26/2022     Page: 3



 motion to dismiss, a complaint must contain enough allegations of fact, taken as true,

 ‘to state a claim to relief that is plausible on its face.’” Khalik v. United Air Lines,

 671 F.3d 1188, 1190 (10th Cir. 2012) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

 544, 570 (2007)). We construe Mr. Rubeck’s claims liberally because he is

 proceeding pro se, but we cannot construct arguments on his behalf. Garrett v. Selby

 Connor Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005).

       The district court correctly concluded that Mr. Rubeck failed to state a claim

 under 42 U.S.C. § 1983. To state a claim under § 1983, a plaintiff must plausibly

 allege a deprivation of a right under the Constitution or federal law and “show that

 the alleged deprivation was committed by a person acting under color of state law.”

 West v. Atkins, 487 U.S. 42, 48 (1988). A private person may act under color of

 state law where he conspires with a state actor to violate the plaintiff’s federal rights.

 See Dennis v. Sparks, 449 U.S. 24, 29 (1980). Mr. Rubeck does not allege any facts

 showing that Mr. Brammer acted under color of state law in his capacity as a private

 attorney. Moreover, Mr. Rubeck explicitly states that the Wyoming state judge was

 “coerced” and acted “unknowing[ly]” in connection to Mr. Brammer’s actions.

 R. 15; see also Aplt. Br. at 12. Mr. Rubeck’s § 1983 claim was properly dismissed.

       The district court also correctly concluded that Mr. Rubeck failed to state

 claims for fraud, trespass, and other property-related claims under state law.

 Limitations defenses may be resolved at the motion to dismiss stage when the dates

 recited in the complaint make it apparent that there is no longer a right to sue. Sierra

 Club v. Okla. Gas & Elec. Co., 816 F.3d 666, 671 (10th Cir. 2016). The applicable

                                             3
Appellate Case: 21-8053    Document: 010110637217          Date Filed: 01/26/2022   Page: 4



 limitations period for fraud, trespass, and injury to personal property is four years

 under Wyoming law. Wyo. Stat. Ann. § 1-3-105(a)(iv). The relevant events took

 place between 2009 and 2014. The district court properly concluded that Mr.

 Rubeck’s state law claims are time-barred.

       AFFIRMED.


                                              Entered for the Court


                                              Paul J. Kelly, Jr.
                                              Circuit Judge




                                             4